                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                     )
                                              )
                      Plaintiff,              )
                                              )
                      v.                      )      Case No. 3:21-cr-0002
                                              )
LEQUAN JAHEEM PEMBERTON,                      )
                                              )
                      Defendant.              )
                                              )

                                          ORDER
       BEFORE THE COURT is the motion of Lequan Jaheem Pemberton (“Pemberton”) to
allow Pemberton to appear via videoconference at his sentencing hearing. (ECF No. 27.)
       On January 14, 2021, the United States filed an Information charging Pemberton with
one count of possession with intent to distribute marijuana in violation of 21 U.S.C.
§§ 841(a)(1) and (b)(1)(D). Thereafter, on March 11, 2021, Pemberton pled guilty to the one
count in the Information before the Magistrate Judge. Pemberton’s sentencing hearing is
currently set for July 15, 2021.
       On July 8, 2021, Pemberton filed a motion requesting that the Court enter an order
authorizing Pemberton to attend the sentencing hearing in this matter by video conference
in light of the fact that Pemberton tested positive for COVID-19 on July 8, 2021. Pemberton
represents in his motion that the United States does not object to his request to attend the
sentencing hearing in this matter by video conference.
       On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic
Security Act (“CARES Act”). The Act was signed into law by the President of the United States
that same day. Among its many provisions, the CARES Act authorizes district courts to use
video teleconferencing to hold felony sentencings under appropriate circumstances and with
the consent of the defendant after consultation with counsel. See CARES Act, Pub. L. No. 116-
136, § 15002(b)(2) (“[I]f the Judicial Conference of the United States finds that emergency
conditions due to the national emergency declared by the President . . . with respect to the
United States v. Pemberton
Case No. 3:21-cr-0002
Order
Page 2 of 3

[COVID-19] will materially affect the functioning of [] the Federal courts generally . . ., the
chief judge of a district court covered by the finding . . . specifically finds . . . that . . . felony
sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted
in person without seriously jeopardizing public health and safety, and the district judge in a
particular case finds for specific reasons that the plea or sentencing in that case cannot be
further delayed without serious harm to the interests of justice, the . . . sentencing in that
case may be conducted by video teleconference.”); id. § 15002 (b)(4) (“Video
teleconferencing . . . authorized under paragraph . . . (2) may only take place with the consent
of the defendant . . . after consultation with counsel.”).
           On March 29, 2020, the Judicial Conference of the United States found, pursuant to
the CARES Act, that emergency conditions due to the national emergency declared by the
President with respect to COVID-19 have materially affected and will materially affect the
function of the federal courts generally.
           On April 9, 2020, July 8, 2020, October 6, 2020, January 4, 2021, April 4, 2021, and
July 3, 2021, the Chief Judge of the District Court of the Virgin Islands entered the Third,
Eighth, Twelfth, Sixteenth, Twentieth, and Twenty-Fourth Orders responding to the COVID-
19 pandemic. In those order, the Chief Judge found that felony sentencing under Rule 32 of
the Federal Rules of Criminal Procedure cannot be conducted in person in this judicial
district without seriously jeopardizing public health and safety.
           Given these findings, Pemberton requests that the Court make a finding that the
sentencing hearing in this matter cannot be further delayed without serious harm to the
interests of justice. Pemberton argues that because his Sentencing Guidelines range is 0 to 6
months1 and the parties are each recommending a sentence of time served, any further delay
to the sentencing hearing in this matter would result in serious harm to the interests of
justice.
           Since the enactment of the CARES Act, most district courts have found that serious
harm to the interests of justice exists when delay risks harm to a defendant's due process




1   The Court makes no conclusion here as to the applicable guideline range in this matter.
United States v. Pemberton
Case No. 3:21-cr-0002
Order
Page 3 of 3

rights by, for example, forcing defendant to serve greater time in custody than the guideline
range would recommend for his offense. Cf. United States v. Short, No. 3:15-CR-0174, 2020
U.S. Dist. LEXIS 72509 (D. Conn. Apr. 24, 2020); United States v. Collazo, No. 2:19-00120, 2020
U.S. Dist. LEXIS 67949 (S.D.W.V. Apr. 17, 2020); United States v. Emory, No. 19-00109 JAO,
2020 U.S. Dist. LEXIS 66148 (D. Haw. Apr. 13, 2020); United States v. Jones, No. 19-225, 2020
U.S. Dist. LEXIS 58149 (D. Minn. Apr. 2, 2020); United States v. Harry, No. 19-cr-535, 2020
U.S. Dist. LEXIS 56323 (E.D.N.Y. Mar. 31, 2020).
        Here, a delay in the sentencing hearing would result in Pemberton remaining subject
to supervision pending sentencing while simultaneously delaying the execution of
Pemberton’s ultimate sentence.2 Such a delay would prejudice Pemberton. Consequently, the
Court concludes that the sentencing hearing in this matter cannot be further delayed without
serious harm to the interests of justice.
        The premises considered, it is hereby
        ORDERED that Pemberton’s motion, ECF No. 27, to allow Pemberton to appear via
videoconference at his sentencing hearing is GRANTED. The Court will provide Pemberton
with connection information in advance of the sentencing hearing.


Dated: July 8, 2021                                         /s/ Robert A. Molloy
                                                            Robert A. Molloy
                                                            Chief Judge




2 Pemberton has been subject to supervision pursuant to the Court’s December 22, 2020 Order setting
conditions of release since December 22, 2020. (ECF No. 3.)
